DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment entered on June 06, 2022 has addressed the claim objection and the 35 USC 112 rejections that were set forth in the previous office action.  Claims 1-14, 18, 19, 22, 26-28 & 32 have been cancelled.  Claims 15-17, 20, 21, 23-25, 29-31 & 33-36 AND new Claims 37-39 remain pending.

Claim Objections
Claim 15-17, 20-21, 23, 35 and 27 are objected to because of the following informalities:  Claim 15, -Line 23 recitation of “pump,” would be clearer if rewritten as --pump.--.
 Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no description on the meaning of “integrate on”.  What does “integrated on the plunger pump” (Claim 15, 24 and 29) mean?  The specification recites “the transmission ratio of the reduction gearbox on the plunger pump is optimized so that the maximum speed can reach 16000rpm” (Paragraph 0011).  However there is no description of what “integrated on the plunger pump” means in this context.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17, 20-21, 23-25, 29-31 and 33-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 15, 29 and 24 recite the limitation of “integrated with the plunger pump”, there is no disclosure in the original specification of the gearbox being “integrated with the plunger pump” only a description of the gearbox being “integrated on the pump”.  According, the claims recited something different than that disclosed and it unclear if claim language means it is a one-piece construction.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 20-21, 23-25, 29-31 and 33-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 24 and 29 -Line 9, 7 and 8, respectively, recitation of “integrated with” is not clear in context.  Absent a disclosure it is unclear what this limitation refers.  This limitation would be clearer if “being integrated with the plunger pump and” was deleted.  For purposes of examination any connection will be assumed “integrated with”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 20, 21, 23-25, 29-31, 33, 34 & 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Stokkevag (US 2018/0266412 A1) (Stokkevag hereinafter) in further view of Morris (US 2016/0177678 A1) (Morris hereinafter), Curry et al (US 2019/0338762 A1) (Curry hereinafter), Brooks et al (US 11,181,046 B1) (Brooks hereinafter) & Pizzichil et al (US 2007/0213171 A1) (Pizzichil hereinafter), and as evidenced Snider (US 2018/0111807 A1) (Snider hereinafter).
Regarding Claim 15, Stokkevag discloses:  A power drive system (Figure 1) comprising:
a turbine engine (26) having a turbine engine housing (the outer surface of the turbine engine would form the turbine engine housing); 
an exhaust port (26a): and 
a plunger pump (28 & 30; Paragraph 4; Stokkevag describes how the fluid end of the pressure pump is normally a plunger/piston pump) having a reduction gearbox assembly (28; Paragraph 38), a hydraulic end assembly, and a power end assembly between the reduction gearbox assembly and the hydraulic end assembly (Paragraph 4; This paragraph describes how the typical pump comprises “a fluid end” & “a power end”, where the “fluid end” would be equivalent to the applicants “hydraulic end”.  Paragraph 4 also describes how the power end has the reduction gearbox on the inlet and is connected to the plunger on the other end, which would result in the power end assembly of Stokkevag being between the reduction gearbox and the hydraulic end.), 
wherein the plunger pump (28 & 30) has a plunger pump housing including a reduction gearbox housing that houses the reduction gearbox assembly, a power end housing that houses the power end assembly, and a hydraulic end housing that houses the hydraulic end assembly (Figure 4; The figure shows that all of the components that make up the plunger pump are defined within their own respective housings), 
wherein a first end of the turbine engine is connected to the exhaust port (Paragraph 32; This specifies how the gas turbine (26) is connected to the exhaust opening (26a)), and a second end of the turbine engine (26) is connected to the reduction gearbox assembly of the plunger pump (Paragraph 33; Figure 1; Paragraph 33 describes how the gas turbine is connected to the hydraulic pumps via a gearbox 28; The direct connection is also supported in Figure 1 (Please note Paragraphs 26-29 describe how Figure 4 is a perspective view of the schematically illustrated plant shown in Figure 1) which shows how the turbine (2) is directly connected to the gearbox (8)), 
wherein an output of the turbine engine is connected to an input shaft of the reduction gearbox assembly (Paragraph 33; Figure 1; Paragraph 33 describes how the gas turbine is connected to the hydraulic pumps via a gearbox 28; The direct connection is also supported in Figure 1 (Please note Paragraphs 26-29 describe how Figure 4 is a perspective view of the schematically illustrated plant shown in Figure 1) which shows how the turbine (2) is directly connected to the gearbox (8)), 
wherein the plunger pump, the turbine engine, and the exhaust port are arranged in order (Figures 1 & 4) in sequence when the turbine engine is in operation (Figures 1 & 4; Paragraphs 32-33; Stokkevag describes how the exhaust port (26a) is at one end of the gas turbine (26) and the plunger pump (28 & 30) is mounted on the other end of the turbine, which would result in the plunger pump, turbine engine & exhaust port being arranged in order & in sequence); and 
wherein an output shaft of the reduction gearbox assembly is connected to an input of the power end assembly of the plunger pump (Paragraph 33; Figure 1; Paragraph 33 describes how the gas turbine is connected to the hydraulic pumps via a gearbox 28; The direct connection is also supported in Figure 1 (Please note Paragraphs 26-29 describe how Figure 4 is a perspective view of the schematically illustrated plant shown in Figure 1) which shows how the turbine (plunger pump (9c)) is directly connected to the gearbox (8)).
Stokkevag fails to disclose:  an exhaust system; 
wherein the reduction gearbox being integrated with the plunger pump and connected to the power end assembly via a flexible coupling,
wherein the reduction gearbox assembly comprises a first planetary reduction gear assembly followed by a parallel reduction gear assembly followed by a second planetary reduction gear assembly to achieve a combined transmission rotation rate reduction ratio of 60:1 to 106:1, each of the first and second planetary reduction gear assemblies comprising a sun gear and a plurality of planet gears; and
wherein the plunger pump, the turbine engine, and the exhaust system are arranged in order in a straight line.
Morris does teach a system comprising a gas turbine (407) mounted on a trailer (Figure 4B) where an exhaust system (406) is mounted to one end of the turbine (Figure 4B) which is configured to collect the air exhaust from the gas turbine and supply the exhaust air to the gas turbine exhaust stack (Paragraph 58 - Lines 12-14), where the gas turbine exhaust stack comprises a plurality of silencers that reduce noise from the inlet and exhaust transport (see Paragraph 66 - Lines 1-5).  
PLEASE NOTE that the proposed modification is to modify the exhaust port of Stokkevag’s turbine to have an exhaust system (as is being taught by Morris).  Upon this modification of Stokkevag, this will read on the limitation regarding how “the turbine engine, and the exhaust system are arranged in order in a straight line”.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the power drive system of Stokkevag to have an exhaust system (which when incorporated into Stokkevag would have the exhaust system arranged in a straight line with at least the gas turbine engine), as taught by Morris, to allow the exhaust gas to pass through a silencer to reduce the amount of noise generated during operation.   
Curry does teach: a turbine system (102) comprising a turbine (108a & 108b), reduction gearbox (110a & 110b) & pump (96a & 96b) mounted on the upper surface of a transporter chassis (84), where the pump (96a) and the corresponding turbine engine (108a) are provided in order in a straight line along a transmission direction of power from the lapping section (104) toward the bearing section (see the annotation of Figure 10 below).

    PNG
    media_image1.png
    547
    751
    media_image1.png
    Greyscale

The examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the bodies of these components such that they were connected in order in a straight line would have been considered an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the components arranged in a straight line versus having them operably connected but offset from each other as long as the power drive system effectively functions as intended.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the power drive system of Stokkevag such that the turbine & pump were connected to each other in a straight line along a transmission direction of power, as taught by Curry, as such a modification would have been considered an obvious design choice that does not solve any specific problem OR provide any novel/unexpected result.  PLEASE NOTE, that with the previous modification of Stokkevag in view of Morris to have an exhaust system mounted in a straight line with the turbine engine, this further modification in view of Curry would result in “the plunger pump, the turbine engine, AND the exhaust system” as all being “arranged in order in a straight line in sequence”.
Brooks is directed to a power drive system with a turbine (12) rotatably connected to drive a compressor (12) via a reduction gearbox (23), wherein the reduction gearbox is connected to the compressor assembly via a flexible coupling (13 & 18), see Figure 3 & Column 3 – Lines 18-21.
Modifying Stokkevag to have their reduction gearbox drivably connected to the power end assembly of their plunger pump (28 & 30) would provide the benefit of accommodating any misalignment resulting from manufacturing and assembly tolerances or maneuver deflections (see Column 1 – Lines 32-36 of Brooks).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the power drive system of Stokkevag such that the reduction gearbox was connected to the power drive system of the pump via a flexible coupling, as taught by Brooks, as such a modification would accommodate any misalignment between the two components.
Pizzichil teaches:  a reduction gearbox assembly (12) wherein an input shaft (18) is connected to an output shaft (20) via three different reduction gear assemblies operably connected in series (the input shaft (18) is drivably connected to a set of bevel gears (36 & 38), the bevel gears are drivably connected to a parallel reduction gear assembly (42-44; see Paragraph 21), the parallel reduction gear assembly is drivably connected to a planetary reduction gear assembly (52), and finally the planetary reduction gear assembly drives the output shaft (20)) to achieve a combined transmission rotation rate reduction ratio (Abstract; Paragraphs 20-21 & 24; Pizzichil describes how each set of gears are arranged to further reduce the transmitted rotation rate), where the planetary reduction gear assembly (52) comprises a sun gear (50) and a plurality of planet gears (54).  FURTHER, Pizzichil is also describing in Paragraph 9 how “the input shaft may be geared in a parallel manner with the output shaft, with the final gear reduction being provided by a similar planetary gear set”.  The examiner holds that Paragraph 9 is describing an embodiment where the input shaft of the reduction gearbox assembly is oriented parallel with the output shaft (20), which would require the bevel reduction gears (which creates a rotational force perpendicular to the rotation of the input shaft) with some other reduction gear assembly that keeps the rotational force parallel to the input shaft and the other reduction gear assemblies (such as either of the parallel reduction gear assembly (42-44) or the planetary reduction gears (52)).  The examiner holds that it would have been well within the general knowledge of a person having ordinary skill in the art to have the first reduction gear assembly driven by the input shaft to be another planetary gear set (as evidenced by Snider, who describes in Paragraphs 21 & 27 how it is known to have a plurality of planetary reduction gear sets connected in series to maximize the torque multiplication of the input.  This would result a first planetary reduction gear assembly (the additional input shaft planetary gear set as described in Paragraph 9) followed by a parallel reduction gear assembly (42-44) followed by a second planetary reduction gear assembly (52).  FURTHERMORE, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the reduction gearbox assembly of Pizzichil to have two planetary gear sets is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having two planetary reduction gear sets and a parallel reduction gear set versus the arrangement disclosed by Pizzichil (which has a bevel reduction gear set, a parallel reduction gear set & a planetary reduction gear set) as long as the reduction gearbox effectively the required speed reduction ratio.
PLEASE NOTE, the proposed modification is to replace Stokkevag’s generic reduction gearbox assembly with Pizzichil’s reduction gearbox (where Pizzichil has three reduction gear sets and describes in Paragraph 9 how they can all be arranged to be parallel to each other).  It is noted that a simple substitution of one known element (in this case, a generic reduction gearbox of Stokkevag) for another (in this case, an integrated reduction gearbox, as taught by Pizzichil) to obtain predictable results (in this case, a gearbox capable of reducing the rotational speed between an input shaft & an output shaft) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.   
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify Stokkevag (as modified above by Morris & Curry) to substitute the generic reduction gearbox assembly of Stokkevag with the specific integrated planetary & parallel gearboxes, as taught by Pizzichil (and as evidenced by Snider), as such a modification would have been considered a simple substitution of similar parts to obtain predictable results of reducing the transmitted rotation.
With respect to the limitation specifying that the reduction gearbox assembly achieves a combined transmission rotation rate reduction ratio of 60:1 to 106:1, the applicant should note that since the power drive system of Stokkevag (as modified above by Morris, Curry & Pizzichil) is structurally equivalent/similar to the applicant’s claimed invention (of having a turbine driving a pump via a reduction gearbox comprising two planetary reduction gear assemblies & a parallel reduction gear assembly).  Therefore, the examiner holds that it would be obvious that the combined system of Stokkevag, Morris, Curry & Pizzichil would also be capable of achieving the claimed ratios.  This is evidenced by Pizzichil, who discloses in Paragraph 20 - Lines 17-19 how it “would be appreciated by those of ordinary skill in the art, a variety of gearing geometries may be employed” AND by Snider, who discloses in Paragraph 0027 - Lines 15-20 how a reduction gearbox can have a gear ratio of at least 64:1.
 Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that the proposed turbine system of Stokkevag (as modified above by Morris, Curry & Pizzichil) would be capable of achieving a reduction ratio of 60:1 to 106:1.
With respect to the limitation specifying that the reduction gearbox assembly is integrated with the plunger pump, the courts have held that the use of a one piece construction would be merely a matter of obvious engineering choice, see MPEP 2144.04 – Paragraph V.B.  So further modifying Stokkevag to have their reduction gearbox (as modified above by Pizzichil & Brooks) to be integrated into their plunger pump would have been obvious. 
 Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the turbine system of Stokkevag (as modified above) to have the reduction gearbox integrated into the plunger pump, based on previous court decisions regarding the integration of parts.
Regarding Claim 16, Stokkevag in view of Morris, Curry, Brooks & Pizzichil teaches the invention as disclosed above in Claim 15, wherein Stokkevag in view of Morris (please note that Stokkevag was modified to include the exhaust system of Morris in view of Claim 15) teaches:  wherein the exhaust system comprises an exhaust duct and an exhaust silencer, a first end of the exhaust duct being connected to the exhaust silencer, and a second end of the exhaust duct being connected to an exhaust port of the turbine engine (Morris: Paragraph 58 - Lines 12-14 & Paragraph 66 - Lines 1-5; Morris teaches how an exhaust collector (406) directs the exhaust gas from the turbine to a plurality of silencers.  The exhaust collector would act as a duct that connects the exhaust port of the turbine engine to the silencers).  
Regarding Claim 17, Stokkevag in view of Morris, Curry, Brooks & Pizzichil teaches the invention as disclosed above in Claim 15, wherein while Stokkevag does teach the use of a gas turbine (26), they are silent regarding:  wherein the turbine engine is adapted to operate using 100% natural gas.  
However, Morris does teach how the gas turbine (407) of a power drive system mounted on a trailer (Figure 4B) uses natural gas to run the gas turbine (see Paragraph 35).
The use of natural gas to operate a gas turbine is known to be more environmentally cleaner when compared to other types of hydrocarbons (see Paragraph 42 - Lines 1-5).
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the power drive system of Stokkevag (as modified in view of Claim 15) to specifically use natural gas, as taught by Morris, to allow the operation of the gas turbine to be environmentally cleaner.  
Regarding Claim 20, Stokkevag in view of Morris, Curry, Brooks & Pizzichil teaches the invention as disclosed above in Claim 15, wherein Stokkevag in view of Morris teaches:  wherein the plunger pump (Stokkevag: 28 & 30), the turbine engine (Stokkevag: 26), and the exhaust system (Morris: 406) are supported by a chassis (Stokkevag: 19) of a transporter (Stokkevag: Figure 4).  
Regarding Claim 21, Stokkevag in view of Morris, Curry, Brooks & Pizzichil teaches the invention as disclosed above in Claim 15, wherein Stokkevag teaches:  wherein the hydraulic end assembly has one or more plungers (Stokkevag also describes in Paragraph 4 how a typical pressure pump comprises two major parts, a “fluid end” & “a power end”.  Where the fluid end (which pressurizes the fluid) is normally a plunger/piston, which would have at least one plunger), and 
wherein the plunger pump, including the one or more plungers, is provided at a first end portion of a transporter (19; Figure 4; This shows how the plunger pump (28 & 30) assembly is located at a first end portion of the trailer (19)).  
Regarding Claim 23, Stokkevag in view of Morris, Curry, Brooks & Pizzichil teaches the invention as disclosed above in Claim 15, wherein Stokkevag in view of Morris teaches:  further comprising a transporter to support the plunger pump, the turbine engine, and the exhaust system (see Figure 4), 
wherein the transporter comprises a chassis (19) which includes: 
a transport section, 
a bearing section, and 
a lapping section (see the annotation of Figure 4 below), 
wherein the transport section, the bearing section, and the lapping section are connected in sequence (see the annotation of Figure 4 below); and 
wherein the plunger pump, the turbine engine, and the exhaust system on the transporter are level in the working state (Figure 4; Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Stokkevag (as modified by Morris in view of Claim 15) discloses all the structural limitations of the claimed invention, including having the plunger pump , turbine engine & exhaust system all mounted to the flat upper surface of a trailer chassis (19), and thus, is structurally capable of having the pump, turbine & exhaust be level when the trailer is in a working state if the trailer is on level ground.  This is evidenced by Morris in Figure 2). 

    PNG
    media_image2.png
    506
    798
    media_image2.png
    Greyscale

Stokkevag is silent regarding:  wherein, while the power drive system is in a working state, the bearing section of the chassis is configured to contact the ground, and while the power drive system is in a transport state, the bearing section of the chassis is configured to not contact the ground. 
However, Morris does teach how a primer mover (704), pumps (702A & 702B) and the associated drive line assemblies (706) are arranged in a single-file on a “lay-down” trailer (710) with a transport section, bearing section & lapping section (see the annotation of Figure 7B below), wherein, while the power drive system is in a working state, the bearing section of the chassis is configured to contact the ground (Paragraph 75; This describes how the main trailer beams are designed to rest on the ground for operational mode), and while the power drive system is in a transport state, the bearing section of the chassis is configured to not contact the ground (While this is not explicitly described by Morris, the examiner holds that this would be implicit in the design of the trailer.  Morris describes how the main trailer beams are designed to be laying on the ground when in operational mode, see Paragraphs 34 & 75.  So the beams would not be in contact with the ground when in transportation mode.).  Please also note, the proposed modification would be to modify the chassis of Stokkevag’s trailer to be designed as a “lay-down” trailer (as being taught by Morris in Figure 2). 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the trailer assembly of Stokkevag (as modified in view of Claim 15) such that the bearing section of the chassis was configured to contact the ground (as taught by Morris) to provide the benefit of using an existing structure of the chassis to vertically support the trailer when in the operation state, as opposed to adding an additional component such as some vertical leg.
Regarding Claim 24, this claim is disclosing the same limitations that were previously disclosed in Claim 23 IN ADDITON TO:  the output of the turbine engine is connected to an input of the reduction gearbox assembly via a transmission shaft,
wherein the transporter directly supports the plunger pump, 
wherein the hydraulic end assembly of the plunger pump has one or more plungers, 
wherein the plunger pump, including the one or more plungers thereof, is provided on an upper surface of the chassis in the lapping section, 
wherein the plunger pump and the turbine engine are provided in order in a straight line along a transmission direction of power from the lapping section toward the bearing section. 
For all of the limitations recited in Claim 24 that were previously recited in Claim 23, these limitations are rejected under the same prior art and motivations as those used in the rejection of Claim 23.  Regarding the additional limitations in Claim 24, Stokkevag discloses:  the turbine engine (26) being connected to an input of the reduction gearbox via a transmission shaft (The examiner takes official notice that Stokkevag would have a transmission shaft connecting the turbine engine to the input of the reduction gearbox.  Figure 1 shows how the turbine (2) is transmitting torque to the reduction gearbox (8), where it would have been known to one of ordinary skill that torque can be transmitted via a transmission shaft.  This is evidenced by Morris who describes in Paragraph 5 how a prime mover includes a motor shaft, wherein one end of the motor shaft couples to the first end of the gear box shaft”.),
wherein the transporter (19) directly supports the plunger pump (30; Figure 4), 
wherein the hydraulic end assembly of the plunger pump (28 & 30) has one or more plungers (Stokkevag also describes in Paragraph 4 how a typical pressure pump comprises two major parts, a “fluid end” & “a power end”.  Where the fluid end (which pressurizes the fluid) is normally a plunger/piston, which would have at least one plunger), 
wherein the plunger pump, including the one or more plungers thereof, is provided on an upper surface of the chassis in the lapping section (Figure 4). 
Stokkevag (as modified by Curry) teaches:  wherein the plunger pump and the turbine engine are provided in order in a straight line along a transmission direction of power from the lapping section toward the bearing section (As noted above, Claim 24 includes all of the limitations previously presented in Claim 23 (which by virtue of its dependency includes the limitations of Claim 15) and in the rejection of Claim 15 Stokkevag was modified with Curry’s teaching of having the pump (96a) & corresponding turbine engine (108a) connected in order in a straight line along a transmission direction of power from the lapping section (104) toward the bearing section (see the annotation of Figure 10 below).

    PNG
    media_image1.png
    547
    751
    media_image1.png
    Greyscale

Regarding Claim 25, Stokkevag in view of Morris, Curry, Brooks & Pizzichil teaches the invention as disclosed above in Claim 24, wherein Stokkevag (as modified in view of Claim 24) further teaches:  further comprising an exhaust system (Stokkevag was modified to include the exhaust system as taught by Morris) supported by the transporter in the bearing section (Figure 4; The exhaust system would be mounted to Stokkevag’s turbine (26).  Since the turbine in mounted on Stokkevag’s bearing section, this would result in the exhaust system as also being supported by the bearing section), the exhaust system being in the order in the straight line on a side of the turbine engine opposite the plunger pump when in operation (As noted above, Stokkevag was modified with Morris’s teaching of having an exhaust system mounted coaxially with the turbine (see Figure 4B) which would result in the exhaust system (once applied to Stokkevag) as being “in the order in the straight line on a side of the turbine engine opposite the plunger pump when in operation”).  
Regarding Claim 29, this is a method claim directed to the apparatus as disclosed in Claim 24 (While there are some minor differences in terminology, the scope of the two claims are identical.  For example, Claim 24 refers to the turbine engine being connected to an input of the reduction gearbox via a transmission shaft, where Claim 29 recites that the turbine engine is directly connected to the input of the reduction gearbox via a first rotatable shaft.  But there is no appreciable/patentable difference between the two claims).  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 29 is rejected under the same prior art, motivations & reasoning as those used to reject Claim 24.
Regarding Claims 30, Claim 30 is a method claim directed to the apparatus as disclosed in Claim 24.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 30 is rejected under the same reasoning as those used to reject Claim 24.
Regarding Claim 31, Stokkevag in view of Morris, Curry, Brooks & Pizzichil teaches the method as disclosed above in Claim 30, wherein Stokkevag, Curry, & Pizzichil are silent regarding:  further comprising orienting the transporter from a transport state to a working state whereby a bottom side of a bearing section of a chassis thereof contacts a ground surface and the plunger pump and the turbine engine are level.
However, Morris does teach how a primer mover (704), pumps (702A & 702B) and the associated drive line assemblies (706) are arranged in a single-file on a “lay-down” trailer (710) with a transport section, bearing section & lapping section (see the annotation of Figure 7B below), wherein, while the power drive system is in a working state, the bearing section of the chassis is configured to contact the ground (Paragraph 75; This describes how the main trailer beams are designed to rest on the ground for operational mode), and while the power drive system is in a transport state, the bearing section of the chassis is configured to not contact the ground (While this is not explicitly described by Morris, the examiner holds that this would be implicit in the design of the trailer.  Morris describes how the main trailer beams are designed to be laying on the ground when in operational mode, see Paragraphs 34 & 75.  So the beams would not be in contact with the ground when in transportation mode.). 
Please note the proposed modification is to modify the transporter of Stokkevag such that the transporter is a “lay-down” trailer that allows the bearing section of the transporter to contact the ground when win a working state.  This modification would provide the benefit of simplifying the construction of Stokkevag’s transporter by using an existing structure of the chassis to vertically support the trailer when in the operation state, as opposed to adding an additional component such as some vertical leg. 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the trailer assembly of Stokkevag (as modified by in view of Claim 29) such that the bearing section of the chassis was configured to contact the ground (as taught by Morris) to provide the benefit of using an existing structure of the chassis to vertically support the trailer when in the operation state, as opposed to adding an additional component such as some vertical leg.
Regarding Claim 33, Stokkevag in view of Morris, Curry, Brooks & Pizzichil teaches the method as disclosed above in Claim 29, wherein Stokkevag discloses:  further comprising operating the turbine engine (26) to drive the plunger pump (28 & 30; Paragraphs 4 & 33).
Stokkevag, Curry, & Pizzichil are silent regarding the turbine engine using 100% natural gas.
However, Morris does teach how the gas turbine (407) of a power drive system mounted on a trailer (Figure 4B) uses natural gas to run the gas turbine (see Paragraph 35).  PLEASE NOTE that Curry also teaches driving the turbine using 100% natural gas (see Paragraph 101 - Lines 10-13).
The use of natural gas to operate a gas turbine is known to be more environmentally cleaner when compared to other types of hydrocarbons (see Paragraph 42 - Lines 1-5 of Morris).
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the power drive system of Stokkevag (as modified in view of Claim 29) to specifically use natural gas, as taught by Morris, to allow the operation of the gas turbine to be environmentally cleaner.  
Regarding Claim 34, Stokkevag in view of Morris, Curry, Brooks & Pizzichil teaches the method as disclosed above in Claim 29, wherein Stokkevag, Curry, & Pizzichil all fail to teach:  further comprising providing an exhaust system, the exhaust system being in the order in the straight line on a side of the turbine engine opposite the plunger pump.
However, Morris does teach a system comprising a gas turbine (407) mounted on a trailer (Figure 4B) where an exhaust system (406) is mounted coaxially to one end of the turbine (Figure 4B) which is configured to collect the air exhaust from the gas turbine and supply the exhaust air to the gas turbine exhaust stack (Paragraph 58 - Lines 12-14), where the gas turbine exhaust stack comprises a plurality of silencers that reduce noise from the inlet and exhaust transport (see Paragraph 66 - Lines 1-5).  
PLEASE NOTE that the proposed modification is to modify the exhaust port of Stokkevag’s turbine to have an exhaust system mounted coaxially to the turbine (as is being taught by Morris).  Upon this modification of Stokkevag, this will read on the limitation regarding how the exhaust system is on is mounted on an opposite side of the plunger pump since in Stokkevag, the exhaust port is on the opposite side of the turbine from Stokkevag’s plunger pump.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the power drive system of Stokkevag to have an exhaust system (which when incorporated into Stokkevag would have the exhaust system is mounted coaxially on the side of the turbine), as taught by Morris, to allow the exhaust gas to pass through a silencer to reduce the amount of noise generated during operation.
Regarding Claim 37, Stokkevag in view of Morris, Curry, Brooks & Pizzichil teaches the apparatus as disclosed above in Claim 23, wherein Stokkevag further discloses:  wherein the transporter (19) further comprises a plurality of wheels and a bottom of the bearing section (see the annotation of Figure 4 below).

    PNG
    media_image2.png
    506
    798
    media_image2.png
    Greyscale

Stokkevag (as modified by Morris in view of Claim 23) further teaches:  the bottom of the bearing section levels with a bottom of at least one of the wheels when the power drive system is in the working state (As noted in the rejection of Claim 23, Stokkevag was modified with Morris’s teaching of having a transporter designed as a “lay-down” trailer where the main trailer beams are designed to rest on the ground for operational mode (see Paragraph 75 & Figure 2).  This would result in the bottom of the bearing section being level with the bottom of at least one of Stokkevag’s wheels when the trailer is in the operational/working state).   FURTHERMORE, the examiner would also argue that due to the inclined portion of the bottom of Morris’s engagement panel (102), which is equivalent to the “bearing section” of the applicant’s invention, some point along this inclined surface would be “level” with some point on a bottom of at least one of the wheels.    
Regarding Claim 38, Claim 38 is disclosing the same limitations that were previously disclosed in Claim 37.  Therefore, Claim 38 is rejected under the same prior art and motivations as those used in the rejection of Claim 37.
Regarding Claims 39, Claim 39 is a method claim directed to the apparatus as disclosed in Claim 37.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 39 is rejected under the same reasoning as those used to reject Claim 37.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Stokkevag in view of Morris, Curry, Brooks & Pizzichil (and as evidenced by Snider) as applied to claim 15 above, and further in view of Wendt et al (US 2004/0050049 A1) (Wendt hereinafter) & Flanigan (US 2011/0171044 A1) (Flanigan hereinafter).
Regarding Claim 35, Stokkevag in view of Morris, Curry, Brooks & Pizzichil teaches the invention as disclosed above in Claim 15, wherein Stokkevag, Curry, Brooks & Pizzichil all fail to teach:  wherein rated input power of the plunger pump is 5000-7000 hp,
wherein a maximum input speed of the plunger pump is 16000 rpm, and 
wherein a distance between a center of rotation of a bellcrank of the power end assembly and a center of rotation of a crankshaft of the power end assembly is 120 to 160 mm.  
However, Morris teaches how a prime mover (704) can drive a pump (702A) where the prime mover may operate at HP ratings from 3,000-10,000 HP (see Paragraph 77).
The courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see MPEP § 2144.05 Paragraph I.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the turbine pump assembly of Stokkevag (as modified in view of Claim 15) such that the prime mover may operate at an HP rating from 5,000-7,000 HP (as taught by Morris), since this would be desirable for utilizing Stokkevag’s assembly in applications requiring 5,000-7,000 HP horsepower.
Wendt teaches in Paragraph 155 how a gas turbine is connected to a gearbox which in turn is connected to a hydraulic pump, where the gearbox has a stepdown ratio of approximately 35,000 RPM to 6,000 RPM.  Please note that Stokkevag does describe in Paragraph 38 how the prime mover may have a gear unit may be configured to reduce high-rpm output from the turbine, so Stokkevag would be capable of achieving a high-rpm (such as 35,000 RPM).  Wendt provides a teaching of having the maximum input speed of the plunger pump is 35,000 RPM, this would be an upper limit for the gas turbine and one of ordinary skill in the art would recognize that the input speed could be any value between 0-35,000 RPM depending on the desired application.
Therefore, the examiner holds that one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the turbine assembly of Stokkevag (as modified in view of Claim 15) to have the input speed of the reduction gearbox of the plunger pump be 16,000 RPM, as taught by Wendt, as it would be recognized that a turbine could drive a pump with an input speed up to 35,000 RPM.
Flanigan is directed to a crankshaft (38) of a piston/plunger pump drive by a prime mover (see Figure 1A) where “the radial distance the eccentric portion (48) is offset from the axis of rotation of the crankshaft (38) determines the linear distance of the stroke of each piston” (see Paragraph 25 - Lines 12-15).  
This means that Flanigan teaches how the radial distance between the center of rotation of the eccentric/bellcrank and the center of rotation of the crankshaft would be a result-effective variable (the result being achieved is the linear distance of the piston stroke).  The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, see MPEP 2144.05 Paragraph II.A & B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the crankshaft of Stokkevag’s power end assembly (as described in Paragraph 4) could be modified to have distance between the centerlines of the bellcrank & crankshaft be 120-160 mm, as the distance between the bellcrank & crankshaft is a result-effective variable that can be optimized to achieve a desired piston stroke, as taught by Flanigan.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Stokkevag in view of Morris, Curry, Brooks & Pizzichil (and as evidenced by Snider) as applied to claim 24 above, and further in view of Wendt.
Regarding Claim 36, Stokkevag in view of Morris, Curry, Brooks & Pizzichil teaches the apparatus as disclosed above in Claim 24, wherein Stokkevag, Curry, Brooks & Pizzichil all fail to teach:  
wherein rated input power of the plunger pump is 5000-7000 hp, and 
wherein a maximum input speed of the plunger pump is 16000 rpm. 
However, Morris teaches how a prime mover (704) can drive a pump (702A) where the prime mover may operate at HP ratings from 3,000-10,000 HP (see Paragraph 77).
The courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see MPEP § 2144.05 Paragraph I.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the turbine pump assembly of Stokkevag (as modified in view of Claim 24) such that the prime mover may operate at an HP rating from 5,000-7,000 HP (as taught by Morris), since this would be desirable for utilizing Stokkevag’s assembly in applications requiring 5,000-7,000 HP horsepower.
Wendt teaches in Paragraph 155 how a gas turbine is connected to a gearbox which in turn is connected to a hydraulic pump, where the gearbox has a stepdown ratio of approximately 35,000 RPM to 6,000 RPM.  Please note that Stokkevag does describe in Paragraph 38 how the prime mover may have a gear unit may be configured to reduce high-rpm output from the turbine, so Stokkevag would be capable of achieving a high-rpm (such as 35,000 RPM).  Wendt provides a teaching of having the maximum input speed of the plunger pump is 35,000 RPM, this would be an upper limit for the gas turbine and one of ordinary skill in the art would recognize that the input speed could be any value between 0-35,000 RPM depending on the desired application.
Therefore, the examiner holds that one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the turbine assembly of Stokkevag (as modified in view of Claim 24) to have the input speed of the reduction gearbox of the plunger pump be 16,000 RPM, as taught by Wendt, as it would be recognized that a turbine could drive a pump with an input speed up to 35,000 RPM.

Response to Arguments
The applicant’s arguments entered on June 06, 2022 have been fully considered.
The examiner agrees that the proposed amendments have addressed the claim objections & 35 USC 112 rejections, as outlined in the previous office action. 
With respect to the proposed amendments to the independent claims providing more structural limitations regarding the reduction gearbox, the examiner agrees that the amendment would overcome the previous rejection because none of the previously cited prior art provides a teaching for having the reduction gearbox connected to the pump via a flexible coupling.
HOWEVER, the amendment has modified the scope of the claimed invention beyond what was previously considered and necessitated a new grounds for rejection.  Upon performing a new search, the examiner was able to find Brooks which (as noted in the rejection above) teaches how it was known to have a reduction gearbox further comprise a flexible coupling to connect the gearbox to the pump/compressor being driven.
The applicant has also argued that Pizzichil does not disclose having the two separate planetary gearboxes that are coupled together by a parallel gear assembly AND that Pizzichil actually appears to teach away from using another planetary gearbox (referring to Paragraphs 3-4, 7, 9 & 30-31).  The examiner respectfully disagrees.
As noted in the rejection above, the embodiment shown in Figure 3 of Pizzichil shows the reduction gearbox having three reduction gear sets and Paragraph 9 describes how the input shaft can be oriented to be parallel to the output shaft.  So one of ordinary skill would recognize that the bevel reduction gear set (36 & 38) can be replaced with another planetary reduction gear set to have two planetary gear sets (as evidenced by Snider).  Furthermore, the examiner respectfully disagrees that Pizzichil “teaches away” from having more than one planetary gear set.  While the examiner would agree that the paragraphs cited by the applicant specify that the last/final reduction gear set is a planetary gear set, this doesn’t necessarily exclude the possibility of having other such sets.  
For these reasons, the examiner does not agree that the amended claims would be sufficient to overcome the previously cited prior art.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
07/07/2022

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746